Citation Nr: 1213621	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-23 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for obstructive sleep apnea, evaluated as 50 percent disabling.

2.  Entitlement to a higher initial rating for left knee degenerative joint disease, evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial rating for right knee degenerative joint disease, evaluated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for right ankle strain, evaluated as 10 percent disabling.  

5.  Entitlement to a higher initial rating for left ankle strain, evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from October 1985 to August 2008. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter has since been transferred to the jurisdiction of the Muskogee, Oklahoma RO.  

The Veteran received a VA examination of his knees and ankles in October 2008.  In January 2009, the Veteran asserted that the functional loss caused by his service-connected knee and ankle disorders had increased in severity since he was last examined.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  Thus, a new VA examination of the Veteran's knees and ankles should be scheduled upon remand.

A VA clinical note dated in May 2009 reflects that the Veteran is being treated for rheumatoid arthritis.  The examination scheduled upon remand must determine whether any of the Veteran's knee and ankle symptoms are attributable to rheumatoid arthritis, and, if so, their level of severity.  

The Veteran is also in receipt of a 50 percent disability evaluation for obstructive sleep apnea.  Diagnostic Code 6847 reflects that the next highest rating for this disorder results in a total disability rating, based upon the presence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or tracheostomy.  38 C.F.R. § 4.100, Diagnostic Code 6847.  There is no indication in the record that the Veteran requires a tracheostomy.  A May 2009 examination reflects that cor pulmonale is not present.  However, the examination report does not state whether the Veteran has chronic respiratory failure with carbon dioxide retention that is attributable to his obstructive sleep apnea.  Clarification of the May 2009 examination is needed to determine the rating for obstructive sleep apnea.  

The record contains VA outpatient treatment records from the Dallas, Texas, VA Medical Center (VAMC) through May 2009.  Since then, the Veteran has relocated to Oklahoma City, Oklahoma.  It is unclear whether he is continuing to receive VA treatment there.  Upon remand, the Veteran should be asked to identify any VA facility where he currently seeks treatment, so that updated records can be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA facilities at which he has received treatment since May 2009, so that updated treatment records can be included in the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected knee and ankle disorders.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  The examiner should consider the Veteran's reports of swelling and an inability to stand or walk after prolonged periods of standing.  

The examiner should determine whether there are right or left ankle symptoms tantamount to "marked" limitation of motion.  An explanation for the opinion should be set forth. 

The examiner should further determine whether any of the Veteran's knee and ankle symptoms are attributable to rheumatoid arthritis.  If so, the examiner should indicate whether the symptoms due to rheumatoid arthritis are distinguishable from the service-connected ankle strains and degenerative joint disease of the knees.  

A complete rationale should be provided for all opinions expressed.  

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the May 2009 examiner, if available, for review.  The examiner should review the claims folder and this remand.  The examiner is asked to determine whether there is chronic respiratory failure with carbon dioxide retention, or symptoms on par with these criteria, that are attributable solely to obstructive sleep apnea.  A detailed rationale for any opinion must be provided.

If the examiner determines that she cannot provide an opinion on the issue without resorting to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

4.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

